Citation Nr: 0528053	
Decision Date: 10/19/05    Archive Date: 11/01/05	

DOCKET NO.  99-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis. 

2.  Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1974 to March 1979.  
He also had Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, 
California and Hartford, Connecticut.


FINDINGS OF FACT

1.  An unappealed July 1991 RO decision denied service 
connection for chronic sinusitis. 

2.  Additional evidence received since the July 1991 RO 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for chronic 
sinusitis.

3.  The veteran's currently manifested chronic sinusitis was 
first shown during his active service.

4.  The veteran's currently manifested Lyme disease was 
initially manifest during his active service.





CONCLUSIONS OF LAW

1.  The July 1991 RO decision denying service connection for 
chronic sinusitis is final; new and material evidence has 
been received and the claim of entitlement to service 
connection for chronic sinusitis is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2005).

2.  Chronic sinusitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Lyme disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic Sinusitis

A July 1991 RO decision denied service connection for chronic 
sinusitis.  The veteran was notified of that decision, and of 
his appellate rights, by official letter, with enclosures, 
dated in August 1991.  The veteran did not initiate an appeal 
and that decision is final.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103.  If new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  See Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  To reopen a claim which 
has been previously denied and which is final, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Secretary of VA amended 38 C.F.R. § 3.156(a), effective 
on August 29, 2001, for the purpose of redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case since the veteran filed his claim 
to reopen prior to August 2001.

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the 1991 RO decision 
included the veteran's service medical records and records of 
post service private medical care and the report of a VA 
examination indicating that the veteran had chronic 
sinusitis.  His claim was denied on the basis that chronic 
sinusitis was not shown to exist during his active service 
and had not been shown to be related thereto.

The additional evidence added to the record after the July 
1991 RO decision includes statements from Dr. Carpenter, a 
private physician, dated in September 2003 and February 2005.  
These statements reflect that Dr. Carpenter had reviewed the 
veteran's service medical records and the veteran's sinus 
problems were related to his active service, noting that the 
sinus problems could be definitely tracked to 1977.

This evidence is new because it was not of record at the time 
of the July 1991 RO decision denying service connection for 
chronic sinusitis.  Further, it is also material because it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's chronic sinusitis, 
including associating that origin with his active service.  
Therefore, the evidence is both new and material and the 
veteran's claim for service connection for chronic sinusitis 
must be reopened.

The veteran's service medical records include reports of 
service examinations and medical histories relating to the 
veteran's participation in a Naval Reserve Officer Training 
Corps program.  These records include reports of examinations 
and medical histories dated in February and September 1970, 
September 1971, and July 1973.  All of these examination 
reports reflect that the veteran's sinuses were normal and 
the medical histories, completed by the veteran, reflect that 
he reported that he did not have and had never had sinus 
problems.  

Service medical records, relating to the veteran's active 
service, reflect that acute sinusitis was indicated in 
January 1977 and a sinus headache was indicated in April 
1977.  The remainder of the veteran's service medical 
records, including reports of service examinations in August 
1977, May 1978, and March 1979, as well as a medical board 
report in December 1978, reflect that the veteran's sinuses 
were normal.  The December 1978 medical board report notes 
that the veteran had frontal headaches due to sinus 
congestion, but X-rays of the sinus were within normal 
limits.  The veteran did report, on the medical history given 
in conjunction with the May 1978 service examination, that he 
had sinusitis.  

Service medical records, relating to the veteran's 
participation in Reserve duties following his active service, 
reflect that service examinations and medical histories 
completed in conjunction therewith, dated in August 1982, 
July 1985, July 1988, July 1989, July 1992, and December 1996 
all reflect that the veteran's sinuses were normal on 
examination.  On the medical histories, the veteran always 
reported that he had sinusitis.  A 1983 service medical 
record indicates that the veteran had right maxillary 
sinusitis.

Post service private treatment records reflect that the 
veteran had sinus headaches in August and October 1982.  A 
July 1985 statement from Dr. Carpenter indicates that he had 
seen the veteran for chronic sinusitis since October 1983 at 
which time the veteran had chronic sinusitis on sinus X-ray 
with recurrent sinus infections during 1983 and 1984.

The report of an April 1991 VA examination reflects diagnoses 
including chronic sinusitis, and VA treatment records, dated 
in July 1995 and October 1997 continued to reflect that the 
veteran has chronic sinusitis.

A September 2003 letter from Dr. Carpenter indicates that 
after reviewing the veteran's service medical records the 
veteran's sinus problem could be tracked to his active 
service where it was definitely shown in 1977.  In February 
2005 Dr. Carpenter wrote a letter indicating that he had 
treated the veteran over the prior 20 years with continuing 
sinus problems.  The letter indicates that it is likely that 
the veteran's current medical conditions are directly related 
to illness incurred while on active duty.

While the competent medical evidence does not indicate that 
chronic sinusitis was diagnosed during the veteran's active 
service, sinusitis was indicated to exist during the 
veteran's active service and competent medical evidence has 
associated current chronic sinusitis with that initial 
manifestation.  Further, the record demonstrates a continuity 
of symptomatology following the veteran's active service with 
that ongoing symptomatology related to the veteran's 
currently manifested chronic sinusitis.  At his hearing in 
June 2005, the veteran presented persuasive testimony and 
argument.  In sum, a preponderance of the evidence supports 
the conclusion that the veteran's currently manifested 
chronic sinusitis was first shown during his active service.

Lyme Disease

Service medical records do not reflect any  diagnosis of Lyme 
disease, but the veteran was seen for various complaints 
during his active service, including lightheadedness and 
depression in August 1976, gastrointestinal complaints in 
November and December 1977, and a skin rash in October 1978.

With respect to whether or not the veteran currently has Lyme 
disease the Board observes that there is evidence supporting 
this diagnosis as well as evidence detracting from the 
diagnosis.  The report of a February 2003 VA neurology 
examination reflects that the veteran's complete medical 
record had been reviewed.  The impression indicates that the 
laboratory studies supporting a claim of having Lyme disease 
seemed inconclusive.  The examiner indicated that although he 
was not an infectious disease specialist the diagnosis of 
Lyme disease was tenuous and the laboratory evidence 
supporting such a diagnosis was inconclusive at best.  

However, the reports of December 1997, October 1998, December 
2002, and February 2003 VA examinations reflect diagnoses of 
Lyme disease.  The report of a December 2002 VA examination 
reflects that it is at least as likely as not that Lyme 
disease is related to symptoms shown in the veteran's service 
medical record and the report of a May 2001 VA examination 
reflects that the veteran has Lyme disease and, in an 
addendum, indicates that consultation was performed with an 
infectious disease physician at another facility.  This 
report of consultation indicates that Lyme disease was 
possible and it was possible that Lyme disease began during 
military service in 1978 or 1979.

The veteran has submitted treatment records and letters from 
private physicians, including Drs. Phillips and Donta.  These 
records indicate that the veteran has Lyme disease.

With consideration of the above review of the evidence of 
record there is some competent medical evidence indicating 
that a diagnosis of Lyme disease is tenuous, but there is 
overwhelming competent medical evidence indicating that the 
veteran currently has Lyme disease.  Therefore, the Board 
concludes that a preponderance of the evidence supports the 
conclusion that the veteran currently has Lyme disease.

While Lyme disease was not diagnosed during active service or 
for several years after active service, the May 2001 VA 
examination indicates that it is possible that the veteran's 
currently manifested Lyme disease is related to symptoms 
during his service and the December 2002 VA examination 
indicates that the veteran's currently manifested Lyme 
disease is related to symptoms he experienced during active 
service.  Dr. Donta submitted a letter in February 2005 
indicating that it is "as likely as not that the medical 
condition" the veteran "is dealing with is directly related 
to illness...in service."  The letter also indicates that the 
veteran's "chronic Lyme disease is the likely underlying 
cause of" his symptoms.

The veteran and his representative attended at a hearing 
before the Board in June 2005 and presented persuasive 
testimony and arguments.    

In the absence of the veteran being diagnosed with Lyme 
disease during his active service, and the diagnosis not 
being made for many years thereafter, as well as competent 
medical evidence indicating that the veteran currently has 
Lyme disease and that the Lyme disease is related to symptoms 
the veteran had during his active service, including symptoms 
reported in service medical records, the Board concludes that 
the evidence is in equipoise with respect to whether or not 
the veteran's currently manifested Lyme disease is related to 
his active service.  In resolving all doubt in the veteran's 
behalf, service connection for Lyme disease is warranted.

In light of the Board's decision herein granting the entire 
benefit sought on appeal, a discussion with respect to VA's 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), is 
unnecessary because no prejudice can result to the veteran in 
light of the grant of benefits sought on appeal.


ORDER

Service connection for chronic sinusitis is granted.

Service connection for Lyme disease is granted.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


